Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 


                                UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA

       Brian Whitaker,                          Case No.
               Plaintiff,
                                                   Complaint For Damages And
         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
       Mag Park, LLC, a California              Act; Unruh Civil Rights Act
          Limited Liability Company; and
       Does 1-10,
               Defendants.

           Plaintiff Brian Whitaker complains of Mag Park, LLC, a California
   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
   follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. He is
   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
   injury and uses a wheelchair for mobility.


                                             
                                              
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 2 of 7 Page ID #:2
      

        2. Defendant Mag Park, LLC owned The Magnolia Park located at or about
    6600 Topanga Canyon Blvd., Canoga Park, California, in February 2019.
        3. Defendant Mag Park, LLC owns The Magnolia Park (“Store”) located at
    or about 6600 Topanga Canyon Blvd., Canoga Park, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.




                                                
                                                 
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 3 of 7 Page ID #:3
      

        FACTUAL ALLEGATIONS:
        8. Plaintiff went to the Store in February 2019 with the intention to avail
    himself of its goods or services, motivated in part to determine if the
    defendants comply with the disability access laws.
        9. The Store is a facility open to the public, a place of public
    accommodation, and a business establishment.
        10.The Store has a sales counter where it handles its transactions with
    customers.
        11.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide an accessible sales counter in conformance with the ADA Standards.
       12.Currently, the defendants do not provide an accessible sales counter in
   conformance with the ADA Standards.
       13.Plaintiff personally encountered this barrier.
       14.By failing to provide accessible sales counter, the defendants denied the
   plaintiff full and equal access.
       15.The lack of accessible sales counter created difficulty and discomfort for
   the Plaintiff.
       16.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       17.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       18.Plaintiff will return to the Store to avail himself of goods or services and
   to determine compliance with the disability access laws once it is represented


                                               
                                                
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 4 of 7 Page ID #:4
      

    to him that the Store and its facilities are accessible. Plaintiff is currently
    deterred from doing so because of his knowledge of the existing barriers and
    his uncertainty about the existence of yet other barriers on the site. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        19.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       20.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       21.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford


                                                
                                                 
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 5 of 7 Page ID #:5
      

                 goods,     services,   facilities,   privileges,      advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADA Standards.
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       22.When a business provides facilities such as a sales or transaction
   counter, it must provide an accessible sales or transaction counter in
   compliance with the ADA Standards.
       23.Here, no such accessible sales counter has been provided in violation of
   the ADA.
       24.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       25.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       26.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.


                                              
                                               
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 6 of 7 Page ID #:6
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        27.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       28.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       29.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       30.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
Case 2:19-cv-01715-VAP-AFM Document 1 Filed 03/08/19 Page 7 of 7 Page ID #:7
      

        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: March 5, 2019             CENTER FOR DISABILITY ACCESS
 
 
                                     By: ____________________________________
                                          Chris Carson, Esq.
                                             Attorney for plaintiff




















                                             
                                              
      Complaint
      
